           Case 20-69503-pmb            Doc 4   Filed 08/31/20 Entered 08/31/20 17:46:28   Desc Main
                                                Document      Page 1 of 7




                                                                     {signature:debtor}


Document Ref: YCZTQ-BTPHZ-STPHN-HGY8K                                                                  Page 27 of 33
           Case 20-69503-pmb            Doc 4   Filed 08/31/20 Entered 08/31/20 17:46:28   Desc Main
                                                Document      Page 2 of 7




                                                                    {signature:debtor}
Document Ref: YCZTQ-BTPHZ-STPHN-HGY8K                                                                  Page 28 of 33
           Case 20-69503-pmb            Doc 4   Filed 08/31/20 Entered 08/31/20 17:46:28   Desc Main
                                                Document      Page 3 of 7




                                                                      {signature:debtor}
Document Ref: YCZTQ-BTPHZ-STPHN-HGY8K                                                                  Page 29 of 33
           Case 20-69503-pmb            Doc 4   Filed 08/31/20 Entered 08/31/20 17:46:28   Desc Main
                                                Document      Page 4 of 7




                                                                      {signature:debtor}

Document Ref: YCZTQ-BTPHZ-STPHN-HGY8K                                                                  Page 30 of 33
           Case 20-69503-pmb            Doc 4   Filed 08/31/20 Entered 08/31/20 17:46:28    Desc Main
                                                Document      Page 5 of 7




                                                                       {signature:debtor}

Document Ref: YCZTQ-BTPHZ-STPHN-HGY8K                                                                   Page 31 of 33
           Case 20-69503-pmb            Doc 4   Filed 08/31/20 Entered 08/31/20 17:46:28     Desc Main
                                                Document      Page 6 of 7




                                                                        {signature:debtor}

Document Ref: YCZTQ-BTPHZ-STPHN-HGY8K                                                                    Page 32 of 33
           Case 20-69503-pmb            Doc 4   Filed 08/31/20 Entered 08/31/20 17:46:28   Desc Main
                                                Document      Page 7 of 7




                                  {signature:debtor}




                               {signature:attorney}




Document Ref: YCZTQ-BTPHZ-STPHN-HGY8K                                                                  Page 33 of 33
